Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  August 18, 2021                                                 Bridget M. McCormack,
                                                                                Chief Justice

  161628(71)                                                                Brian K. Zahra
                                                                          David F. Viviano
  161650                                                              Richard H. Bernstein
                                                                      Elizabeth T. Clement
                                                                       Megan K. Cavanagh
  MECOSTA COUNTY MEDICAL CENTER,                                       Elizabeth M. Welch,
                                                                                     Justices
  d/b/a SPECTRUM HEALTH BIG RAPIDS,
  SPECTRUM HEALTH HOSPITALS,
  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, d/b/a SPECTRUM HEALTH
  MEDICAL GROUP, MARY FREE BED
  REHABILITATION HOSPITAL, and
  MARY FREE BED MEDICAL GROUP,
             Plaintiffs-Appellees,
                                              SC: 161628
  v                                           COA: 345868
                                              Kent CC: 17-007407-NF
  METROPOLITAN GROUP PROPERTY AND
  CASUALTY INSURANCE COMPANY,
           Defendant-Appellant,
  and

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

  MECOSTA COUNTY MEDICAL CENTER,
  d/b/a SPECTRUM HEALTH BIG RAPIDS,
  SPECTRUM HEALTH HOSPITALS,
  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, d/b/a SPECTRUM HEALTH
  MEDICAL GROUP, MARY FREE BED
  REHABILITATION HOSPITAL, and
  MARY FREE BED MEDICAL GROUP,
             Plaintiffs-Appellees,
                                              SC: 161650
  v                                           COA: 345868
                                              Kent CC: 17-007407-NF
                                                                                                               2

METROPOLITAN GROUP PROPERTY AND
CASUALTY INSURANCE COMPANY,
and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
           Defendant-Appellant.
_________________________________________/

        On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel to
file a brief amicus curiae is GRANTED. The amicus brief submitted on August 13, 2021,
is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 18, 2021

                                                                             Clerk